Case 1:18-cv-03735-JMF Document 73 Filed 10/24/19 Page 1of1
Case 1:18-cv-03735-JMF

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AJ Energy LLC,

 

 

18, 3785 eres MP )

(List the full name(s) of the plaintiff(s)/petitioner(s).)

-against-
NOTICE OF APPEAL

Woori Bank et al.,

 

 

(List the full name(s) of the defendant(s)/respondent(s).)

Notice is hereby given that the following parties: AJ Energy LLC,

 

 

(list the names of all parties who are filing an appeal)

in the above-named case appeal to the United States Court of Appeals for the Second Circuit

fromthe judgment Olorder entered on: September 26, 2019

 

(date that judgment or order was entered on docket)

ona the complaint be dismissed with prejudice and Plaintiff's attorney be sanctioned.

 

 

(If the appeal is from an order, provide a brief description above of the decision in the order.)

October 24, 2019 Lr Chey.

 

 

 

 

 

 

 

Dated Signature’
Cam, Ruth
Name (Last, First, Ml)
2030 East 4th St. Suite 218A Santa Ana CA 92705
Address City State Zip Code
714-488-9934 camlawyer@protonmail.com
Telephone Number E-mail Address (if available)

 

“Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone

number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.

Rev. 12/23/13
